UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 13-6343


KEITH LEONARDO SHROPSHIRE,

                Petitioner - Appellant,

          v.

RENOICE STANCIL,

                Respondent - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Robert J. Conrad,
Jr., District Judge. (3:12-cv-00175-RJC)


Submitted:   July 23, 2013                 Decided:   August 13, 2013


Before WILKINSON, MOTZ, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Keith Leonardo Shropshire, Appellant Pro Se.     Clarence Joe
DelForge, III, NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Keith Leonardo Shropshire seeks to appeal the district

court’s    order      denying        relief    on    his    28    U.S.C.      § 2254    (2006)

petition.       The order is not appealable unless a circuit justice

or    judge   issues       a    certificate         of    appealability.          28    U.S.C.

§ 2253(c)(1)(A) (2006).                A certificate of appealability will not

issue     absent      “a       substantial       showing         of    the    denial     of    a

constitutional right.”                28 U.S.C. § 2253(c)(2) (2006).                When the

district court denies relief on the merits, a prisoner satisfies

this    standard      by    demonstrating           that   reasonable         jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                  Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see     Miller-El      v.     Cockrell,       537    U.S.    322,    336-38

(2003).       When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                                Slack,

529 U.S. at 484-85.

              We have independently reviewed the record and conclude

that     Shropshire            has     not     made        the        requisite     showing.

Accordingly, we deny a certificate of appealability, deny leave

to    proceed    in      forma       pauperis,      and    dismiss      the    appeal.        We

dispense      with       oral     argument       because         the    facts     and    legal



                                               2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3